Title: From George Washington to Henry Knox, 22 November 1780
From: Washington, George
To: Knox, Henry


                        

                            
                            Dear Sir,
                            Head Quarters 22 November 1780
                        
                        By twelve OClock on Friday you will have ready all such peices of your park as are most proper to annoy
                            shipping and cover a body of troops across a River—A releif of Horses to accompany them will be desirable if they are to
                            be had. Your usual punctuality assures me of the same in this instance. I am Dear Sir Your most obt huble Servt
                        
                            Go: Washington
                        
                    